DETAILED ACTION
	This Office action is in response to the Amendment filed on 01 July 2020.  Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This application is a continuation-in-part of application Serial No. 15/460,230, filed 16 March 2017, which is a continuation-in-part of application Serial No. 14/821,683, filed 07 August 2015, now US Patent 9,613,844; which is a continuation-in-part of application Serial No. 13/492,395, filed 08 June 2012, now US Patent 9,136,153; which is a continuation of application Serial No. 13/273,712, filed 14 October 2011, now US Patent 8,273,610; which is a continuation-in-part of application Serial No. 13/016,313, filed 28 January 2011, now US Patent 8,362,482; which is a continuation-in-part of application Serial No. 12/970,602, filed 16 December 2010, now US Patent 9,711,407; which is a continuation-in-part of application Serial No. 12/949,617, filed on 18 November 2010, now US Patent 8,754,533.





Claim Rejections - 35 USC § 112, First Paragraph
In light of Applicant’s Amendment, the rejection of claims 8-13 and 15-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 12 have been amended to require said channel, said source, and said drain comprise a similar doping conductivity type. It is unclear what is meant by the channel, the source, and the drain comprise “a similar doping conductivity type”.  Is this intended to mean that the channel, the source, and the drain are all doped the same conductivity type? The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 15 and 18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Or-Bach et al., US 2011/0084314, newly cited.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

a first level comprising a single crystal layer, first transistors and a first metal layer 10630;
memory control circuits comprising a plurality of said first transistors;
a second level above said first level, said second level comprising second transistors;
a third level above said second level, said third level comprising third transistors;
a second metal layer 10630 above said third level; and
a third metal layer 10646 above said second metal layer, wherein said second transistors are aligned to said first transistors with less than 40 nm alignment error (As shown in Figs. 106D and 106E, the first and second transistors are lithographically defined in a single lithography step, therefore, the second transistors are aligned to the first transistors with less than 40 nm alignment error.),
6Docket No. MonolithIC3D-15-4VN_25wherein said second level comprises a plurality of first memory cells,
wherein said third level comprises a plurality of second memory cells, and
wherein at least a portion of said memory control circuits are designed to perform a verify read after a write step so to detect if said at least one of said memory cells has been successfully written (Since the 3D semiconductor device of Or-Bach et al. provides redundancy and self-repair, a portion of said memory control circuits are designed to verify that at least one memory cell has been successfully written, see paragraphs [0815]-[0837].), see Figs. 106A-106G and paragraphs [0504]-[0513].  
,


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Or-Bach et al., US 2011/0084314, as applied to claim 15 above.
Or-Bach et al. is applied as above. Regarding claim 16, Or-Bach et al. disclose that in charge trap NAND memory devices, such as that shown in Fig. 106G, the channel of the transistors can comprise polycrystalline silicon, see paragraph [0493]. Since Or-Bach et al. teach that 3D memory device of Fig. 106G is relevant for any type 
Regarding claim 17, since Or-Bach et al. disclose that additional Si/SiO2 layers can be formed in the structure shown in Fig. 106D, it would have been obvious to the skilled artisan that the 3D semiconductor device of Or-Bach et al. could further comprise a fourth level, wherein said fourth level is atop said third metal layer, wherein said fourth level comprises mono-crystalline silicon, see paragraph [0508].  
Regarding dependent claim 19, this claim is a product-by-process claim.  It has been well established that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the processing steps. With respect to rejecting dependent claim 19, the structure implied by the processing steps recited in claim 19 is shown in Figs. 106A-106D, see paragraphs [0504-[0506]. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 
Regarding claim 20, Or-Bach et al. disclose a connective path from one of said second transistors to one of said first transistors, wherein said path comprises a through-layer via 10634, as shown in Fig. 106G.  In paragraphs [0285] and [0288], Or-Bach et al. disclose that a through-layer via can have a diameter in the range of tens of nanometers.  Therefore, given the disclosure of Or-Bach et al., it would have been obvious to the skilled artisan that said through-layer via 10634 can have a diameter of less than 400 nm.

Allowable Subject Matter
Claims 8-11, 13, and 14 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  Although Or-Bach et al. disclose a third metal layer 10646 above the second metal layer 10630, as shown in Fig. 106G, Or-Bach does not teach that the third metal layer is a bit line, as presently claimed.
Claims 1-7 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 01 July 2020 have been fully considered but they are not persuasive. Although claims 1 and 12 have been amended to require said channel, said source, and said drain comprise a similar doping conductivity type, it is unclear what is meant by the channel, the source, and the drain comprise “a similar doping conductivity type”.  It is suggested that claims 1 and 12 be amended to require the channel, the source, and the drain comprise a same doping conductivity type.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose Applicant’s own inventions. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822